         Case 1:16-cv-00429-DCN Document 48 Filed 04/09/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  JOHN AND JANE DOES 1-134,
                                                 Case No. 1:16-cv-00429-DCN
         Plaintiffs,
                                                 JUDGMENT
         v.

  LAWRENCE WASDEN, Attorney
  General of the State of Idaho, et al.,

         Defendants.


       In accordance with the Memorandum Decision and Order entered on April 5, 2019

(Dkt. 47),

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment be

entered in favor of Defendants, and this case closed.


                                                 DATED: April 9, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




JUDGMENT - 1
